Case 0:20-cv-60416-RS Document 5 Entered on FLSD Docket 03/09/2020 Page 1 of 4
Case 0:20-cv-60416-RS Document 5 Entered on FLSD Docket 03/09/2020 Page 2 of 4
Case 0:20-cv-60416-RS Document 5 Entered on FLSD Docket 03/09/2020 Page 3 of 4
    Case
      Case
         0:20-cv-60416-XXXX
           0:20-cv-60416-RS Document
                            Document 51-2Entered
                                           Entered
                                                 onon
                                                    FLSD
                                                      FLSD
                                                         Docket
                                                           Docket
                                                                03/09/2020
                                                                  02/26/2020Page
                                                                              Page
                                                                                 4 of
                                                                                   2 of
                                                                                      4 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 0:20-cv-60416

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):




           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
